DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
 	Claim 1 is objected to because of the following informalities:  “listing a on a candidate device” should be – listing on a candidate device -- (line 4).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

 	Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyder at al. (U.S. 2008/0133595).
With regard to claim 1, Hyder teaches a method for facilitating job introductions between candidates and employers for one or more job listings in an online system (Figs. 1 and 3; [abstract] A job search request can be received from a jobseeker that includes search criteria.  A set of job listings having associated metadata that match the search criteria can also be received), comprising: 
 	presenting, by the system, a user interface including a form containing candidate contact information associated with a selected job listing on a candidate device (Fig. 3; [0015] FIG. 3 depicts an exemplary user interface for uploading a resume according to one embodiment; [0060] FIG. 3 depicts an exemplary user interface 300 for uploading a resume according to one embodiment. A jobseeker can upload his or her resume through a website of the job listing service provider 120. A jobseeker can enter the file path of the location of a digital document that corresponds to the jobseeker's resume in a text field 302); 
 	receiving from the candidate device by a job listing server ([0097] In other words, functional elements being performed by a single or multiple components, in various combinations of hardware, software or firmware, and individual functions, can be distributed among software applications at either the client or server level or both) the form and a single click indication of (Fig. 3; [0061] Once the file path of the resume is entered by the jobseeker, the jobseeker can explicitly indicate jobseeker's preferences and/or qualifications; [0064] The text in the resume can further be utilized by the search engine 108 and the relevance module 107 in order to establish implicit preferences and qualifications of the jobseeker); 
 	determining employer customer contact information based on the selected job listing (Fig. 5, 508; [0037] In addition, the search engine 108 can also communicate with a recruiter profiles database 118 to store and retrieve a recruiter's profiles data. For example, the set of requisites can include listed jobs, requisites for listed jobs, contact information, company data and information, etc.; [0042] The recruiter can then download or obtain the contact information of the relevant jobseeker for a price; [0049] In another example, the accounting module 112 can be configured to charge the recruiter a discount package price for a predetermined number of resumes and the associated contact information); and 
 	transmitting an electronic communication from the job listing server that selectively provides contact information for the candidate and the employer customer (Fig. 1; Fig. 7, 708; Fig. 10, 1008; [0026] FIG. 1 depicts a component diagram of a system for providing contact information to a recruiter according to one embodiment; [0032] In another embodiment, the user interface module 110 can be further configured to permit the recruiter to purchase the contact information of the jobseeker. The contact information provided can be obtained from the resume that the jobseeker has submitted; [0037] In addition, the search engine 108 can also communicate with a recruiter profiles database 118 to store and retrieve a recruiter's profiles data. For example, the set of requisites can include listed jobs, requisites for listed jobs, contact information, company data and information, etc.).

With regard to claim 2, the limitations are addressed above and Hyder teaches wherein the candidate contact information does not include prior job history for the candidate ([0024] The recruiter can be presented with the jobseekers resume without the contact information of the jobseeker; [0034] In another embodiment, the user interface module 110 can be configured with logic to strip or hide the contact information of the jobseeker in the resume such that resumes published to recruiters do not have the contact information of the jobseeker).

With regard to claim 3, the limitations are addressed above and Hyder teaches wherein the form further includes a drop down menu listing available job listings (Fig. 3; [abstract] A set of job listings having associated metadata that match the search criteria can also be received…The jobseeker can provide an indication that the jobseeker is interested in a job from the set of job listings; [0011] The search engine searches a job listing database to identify a set of jobs listings having associated metadata that match a search criteria received from the jobseeker; [0026] In one embodiment, the job listing service provider 120 can host an online service of listing, posting and searching jobs; [0029] The job search requests can include parameters entered by the jobseeker such as location, title, and salary of a job listing.  In another embodiment, the user interface module 110 can be configured to receive an indication from the jobseeker that the jobseeker is interested in a job from the set of job listings).

With regard to claim 7, the limitations are addressed above and Hyder teaches wherein transmitting the electronic communication is performed without transmitting job history information about candidates ([0024] The recruiter can be presented with the jobseekers resume without the contact information of the jobseeker; [0034] In another embodiment, the user interface module 110 can be configured with logic to strip or hide the contact information of the jobseeker in the resume such that resumes published to recruiters do not have the contact information of the jobseeker).

With regard to claim 8, Hyder teaches a job introduction system (Figs. 1 and 3; [abstract] A job search request can be received from a jobseeker that includes search criteria.  A set of job listings having associated metadata that match the search criteria can also be received), comprising:
a job listing server having a communication module ([0097] In other words, functional elements being performed by a single or multiple components, in various combinations of hardware, software or firmware, and individual functions, can be distributed among software applications at either the client or server level or both); 
 	a candidate device configured to present a user interface with a form to enter candidate contact information and a job selection (Fig. 3; [0015] FIG. 3 depicts an exemplary user interface for uploading a resume according to one embodiment; [0060] FIG. 3 depicts an exemplary user interface 300 for uploading a resume according to one embodiment. A jobseeker can upload his or her resume through a website of the job listing service provider 120. A jobseeker can enter the file path of the location of a digital document that corresponds to the jobseeker's resume in a text field 302); 
 	an activation button positioned in the user interface proximate the form (Fig. 3, 318), wherein upon operation of the activation button, the communication module transmits an electronic communication to both an employer address associated with the job selection and a candidate address associated with the entered candidate contact information (Fig. 1; Fig. 7, 708; Fig. 10, 1008; [0026] FIG. 1 depicts a component diagram of a system for providing contact information to a recruiter according to one embodiment; [0032] In another embodiment, the user interface module 110 can be further configured to permit the recruiter to purchase the contact information of the jobseeker. The contact information provided can be obtained from the resume that the jobseeker has submitted; [0037] In addition, the search engine 108 can also communicate with a recruiter profiles database 118 to store and retrieve a recruiter's profiles data. For example, the set of requisites can include listed jobs, requisites for listed jobs, contact information, company data and information, etc.).

With regard to claim 9, the limitations are addressed above and Hyder teaches wherein the job listing server is further associated with a plurality of job listing records ([abstract] A job search request can be received from a jobseeker that includes search criteria. A set of job listings having associated metadata that match the search criteria can also be received. The jobseeker can provide an indication that the jobseeker is interested in a job from the set of job listings; [0011] The search engine searches a job listing database to identify a set of jobs listings having associated metadata that match a search criteria received from the jobseeker…The user interface module can be further configured to receive an indication from the jobseeker that the jobseeker is interested in a job from the set of job listings; [0026] In one embodiment, the job listing service provider 120 can host an online service of listing, posting and searching jobs. As such the job listing service provider 120 can be a business entity that owns and operates a computer infrastructure connected to a data network in order to provide a job listing service).

With regard to claim 10, the limitations are addressed above and Hyder teaches wherein the job listing server does not receive job history information about ([0024] The recruiter can be presented with the jobseekers resume without the contact information of the jobseeker; [0034] In another embodiment, the user interface module 110 can be configured with logic to strip or hide the contact information of the jobseeker in the resume such that resumes published to recruiters do not have the contact information of the jobseeker).




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hyder at al. (U.S. 2008/0133595) in view of Sullivan et al. (U.S. 2019/0138649).
(Fig. 3; Fig. 6, 602l [0040] The search engine 108 can be configured to search the jobseeker profiles database 116 to identify a set of jobseekers having associated metadata that match a search criteria received from the recruiter; [0073]). However, Hyder does not specifically teach:
- 	wherein the candidate contact information consists of first name, last name and email address
Sullivan teaches a system and method for receiving content of an electronic document during a time the content is being entered into an electronic document by a user via an electronic document editor application [abstract]. Sullivan also teaches wherein the candidate contact information consists of first name, last name and email address ([0063] In the illustrated example embodiment, the text editor pane 302 displays an electronic document 303 having a document type of a resume. The resume includes multiple components 308, including a biographical section 308(1), including a name, an email address, a phone number; [0102] In an example, the component content characteristics include: unigrams, such as specific individual words or punctuation; an email address; a phone number; [0103]; [0105] In an example, the document content characteristics include: an email address; [0109]; [0111] the classifier module 508 may extract: a name, an address, including a street address a state, a postal code, and a country; a phone number; and email address; [0113] To be eligible for a second level of augmentation, the classifier module 508 may identify a job seeker's name and at least one means of contacting the job seeker, e.g., an address, phone number, email, or URL). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system and method of providing jobseeker information to a recruiter as taught by Hyder, to have included the personal information as taught by Sullivan, to have achieved a system and method of providing contact information to recruiters and including personal information.

With regard to claim 5, the limitations are addressed above and Hyder teaches the candidate contact information consists of first name and last name (Fig. 3; Fig. 6, 602l [0040] The search engine 108 can be configured to search the jobseeker profiles database 116 to identify a set of jobseekers having associated metadata that match a search criteria received from the recruiter; [0073]). However, Hyder does not specifically teach:  
- 	wherein the candidate contact information consists of first name, last name and phone number
Sullivan teaches a system and method for receiving content of an electronic document during a time the content is being entered into an electronic document by a user via an electronic document editor application [abstract]. Sullivan also teaches wherein the candidate contact information consists of first name, last name and phone number ([0063] In the illustrated example embodiment, the text editor pane 302 displays an electronic document 303 having a document type of a resume. The resume includes multiple components 308, including a biographical section 308(1), including a name, an email address, a phone number; [0102] In an example, the component content characteristics include: unigrams, such as specific individual words or punctuation; an email address; a phone number; [0103]; [0105] In an example, the document content characteristics include: an email address; a total number of unique email addresses in the electronic document 303; a phone number;[0109]; [0111] the classifier module 508 may extract: a name, an address, including a street address a state, a postal code, and a country; a phone number; and email address; [0113] To be eligible for a second level of augmentation, the classifier module 508 may identify a job seeker's name and at least one means of contacting the job seeker, e.g., an address, phone number, email, or URL). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system and method of providing jobseeker information to a recruiter as taught by Hyder, to have included the personal information as taught by Sullivan, to have achieved a system and method of providing contact information to recruiters and including personal information.

With regard to claim 6, the limitations are addressed above and Hyder teaches the candidate contact information consists of first name and last name (Fig. 3; Fig. 6, 602l [0040] The search engine 108 can be configured to search the jobseeker profiles database 116 to identify a set of jobseekers having associated metadata that match a search criteria received from the recruiter; [0073]). However, Hyder does not specifically teach:  
- 	wherein the candidate contact information consists of first name, last name, phone number and email address
Sullivan teaches a system and method for receiving content of an electronic document during a time the content is being entered into an electronic document by a user via an electronic document editor application [abstract]. Sullivan also teaches wherein the candidate contact information consists of first name, last name, phone number and email address ([0063] In the illustrated example embodiment, the text editor pane 302 displays an electronic document 303 having a document type of a resume. The resume includes multiple components 308, including a biographical section 308(1), including a name, an email address, a phone number; [0102] In an example, the component content characteristics include: unigrams, such as specific individual words or punctuation; an email address; a phone number; [0103]; [0105] In an example, the document content characteristics include: an email address; a total number of unique email addresses in the electronic document 303; a phone number;[0109]; [0111] the classifier module 508 may extract: a name, an address, including a street address a state, a postal code, and a country; a phone number; and email address; [0113] To be eligible for a second level of augmentation, the classifier module 508 may identify a job seeker's name and at least one means of contacting the job seeker, e.g., an address, phone number, email, or URL). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system and method of providing jobseeker information to a recruiter as taught by Hyder, to have included the personal information as taught by Sullivan, to have achieved a system and method of providing contact information to recruiters and including personal information.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171